Memorandum Opinion
On August 22, 1975, twenty union and five nonunion employees refused to punch in their time cards and commence work following a labor dispute. The Dover city manager discharged these employees on the grounds that they violated an existing labor agreement and participated in an illegal strike.
The plaintiffs petitioned the superior court and asked that pending a hearing on the merits the city be temporarily enjoined from hiring replacement employees and for a temporary order reinstating the discharged employees. The Trial Court (Mullavey, J.), after hearing, ordered the discharged employees to be reinstated pending a hearing on the merits of the petition. The parties are before this court as a result of a petition by the city asking this court to stay *492the order of the superior court pending a hearing on the merits of plaintiffs’ petition.
In effect, the city is asking for a writ of prohibition. See State ex rel. Regan v. Superior Court, 102 N.H. 224, 153 A.2d 403 (1959); State v. Superior Court, 106 N.H. 228, 208 A.2d 832 (1965). The city seeks to restrain and stay action of an inferior court. The petition is within the jurisdiction of this court (RSA 490:4 (Supp. 1973)) but our authority is exercised with caution and forbearance and only when the necessity to act is clear. The order complained of merely preserves the status quo pending a hearing on the merits which shall be held expeditiously. Hillsborough v. Superior Court, 109 N.H. 333, 334, 251 A.2d 325, 326 (1969); Manchester Educ. Ass’n v. Superior Court, 109 N.H. 513, 514, 257 A.2d 23, 24 (1969).

Petition denied.